Case 5:17-cv-01607-SMH-MLH Document 26 Filed 05/26/20 Page 1 of 1 PageID #: 142




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 CHELSEA SMITH                                § CIVIL ACTION No.: 5:17-cv-01607
          Plaintiff,                          §
                                              § JUDGE S. MAURICE HICKS, JR.
 VERSUS                                       §
                                              § MAGISTRATE JUDGE MARK L. HORNSBY
 POSITIVE CHANGE COUNSELING                   §
 AGENCY, L.L.C.                               §
           Defendant.                         §
                                              §



                                              ORDER


        CONSIDERING THE ABOVE AND FOREGOING Motion for Stay of Proceedings, and

 based on this Court’s consideration of the briefing and the applicable factors to be considered when

 considering a motion to stay a civil matter pending the resolution of criminal proceeding(s), as

 enumerated recently by the Western District of Louisiana in Mosing v. Boston, No. 6:14-cv-02608,

 2017 WL 4228699 (W.D. La. Sept. 22, 2017), this Court finds just cause to stay this proceeding.

        Based on the foregoing, and no opposition having been filed;

        IT IS HEREBY ORDERED that the “Motion for Stay of Proceedings” filed by Defendant,

 POSITIVE CHANGE COUNSELING AGENCY, L.L.C. is hereby GRANTED.
       The case is stayed pending further order of this court.
                                   26th day of _________________
        THUS DONE AND SIGNED this ______           May           2020, in

 Shreveport, Caddo Parish, Louisiana.


                                               ____________________________________
                                                     DISTRICT COURT JUDGE




                                              Page 1 of 1
